CI HOST V. JP DAVIS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-290-CV





CI HOST, INC.	APPELLANT



V.



JP DAVIS & CO.	APPELLEE



------------



FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant CI Host, Inc. seeks to appeal from a case involving the filing 

of a foreign judgment by Appellee JP Davis & Co.  We dismiss for want of jurisdiction.

On November 19, 2002, Appellee filed a “Notice Of Filing Of Foreign Judgment” in the trial court.  
See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 35.003 (Vernon 1997).  On December 17, 2002, Appellant filed a “Motion To Vacate Or Modify Foreign Judgement.”  On October 1, 2003, Appellant filed a notice of appeal seeking to appeal from the trial court’s 
oral
 denial of Appellant’s motion to vacate or modify the foreign judgment.  This court has confirmed that the trial court has not yet signed an order granting or denying Appellant’s motion to vacate or modify the foreign judgment.  In response to our inquiry, Appellant contends this court should retain jurisdiction over this appeal because Appellant’s notice of appeal should be deemed a prematurely filed document.  
See
 
Tex. R. App. P.
 27.1(a).

Appellant has had well over a year from the time it filed its motion to vacate or modify the foreign judgment to obtain a written judgment disposing of its motion.  Appellant’s notice of appeal was filed over three months ago, and this court has allowed Appellant a reasonable amount of time to obtain a written judgment from the trial court.  
See
 Tex. R. App. P.
 44.3.

Accordingly, because there is no final judgment from which Appellant may appeal, this appeal is dismissed for want of jurisdiction.  
See
 
Tex. R. App. P. 
42.3(a).



PER CURIAM



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  January 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.